Citation Nr: 0941393	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-23 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to April 
1972. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York City, New York, which, in pertinent part denied 
entitlement to an increased rating in excess of 30 percent.

Service connection for PTSD was granted in an unappealed 
April 2004 rating decision, which assigned a rating of 30 
percent effective September 30, 1999.  That decision is 
final.  

The issue of total rating due to individual unemployability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, and mood without total occupational 
and social impairment.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 70 percent 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Court had also held that at a minimum, adequate VCAA 
notice in an increased rating claim required that VA notify 
the claimant that, to substantiate such a claim: 1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; 2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and 4) the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by 
evidence of a disability's impact on daily life and that VA 
provide notice with regard to potential diagnostic code 
criteria (element 2).  Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009).  The generic first, third, and 
fourth elements of the veteran's court's decision were not 
disturbed by the Federal Circuit's decision. 

In a letter issued in May 2006, prior to the initial 
adjudication of the claim, the RO notified the Veteran that 
he could substantiate the claim with evidence that the 
disability had increased and that VA determined a disability 
rating, in part, with evidence of the impact of the 
disability on employment.  The letter also informed the 
Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  He was informed that VA provided 
ratings based on the rating schedule and was given examples 
of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the May 2006 letter.  He was also told to submit 
relevant evidence in his possession.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA medical records.  
Additionally, the Veteran was provided a proper VA 
examination in June 2007 for his increased rating claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2009).

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id. 

A GAF score of 61-70 indicates "Mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id. 

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 
(2002).  

On the other hand, if the evidence shows that the veteran 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 
at 443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107;  see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

In March 2006, the Veteran was treated at the VA medical 
center, where he reported increasing irritability, sleep 
disturbance, anger outbursts, and bouts of tearfulness.  A 
GAF score of 47 was assigned.  

During a June 2006 VA psychological examination, the Veteran 
reported that he currently worked three jobs but that he had 
never held a job for more than a couple of years since 
discharge.  He stated that he was divorced but had recently 
reestablished a good relationship with his daughter.  He had 
minimal relationships with his five siblings.  He described 
having friends with whom he operated a poker club.  He 
reported homicidal fantasies as well as being involved in 40 
fist fights over the years.  The Veteran spoke in a clear 
voice and tone and his speech was logical and focused.  He 
denied panic attacks but endorsed symptoms of insomnia, 
nightmares, intrusive memories, exaggerated startle response, 
and avoidance.  

The June 2006 examiner diagnosed PTSD, alcohol dependence, 
and antisocial personality disorder and assigned a GAF score 
of 51.  The examiner explained that the PTSD symptoms had 
been made worse by his anti-social personality, his PTSD had 
had some negative impact on his occupational functioning, and 
his social functioning was moderately impaired.  The examiner 
opined that PTSD could account for as much as 50 percent of 
the Veteran's moderate impairment in functioning.   

That same month, the Veteran was treated at the VAMC and 
reported an increase in symptomatology due to financial 
stress and an attempted robbery at his job as a convenience 
store clerk.  He denied suicidal ideation but acknowledged 
violent impulses and homicidal ideations that were often 
accompanied with memories of his military service.  He 
endorsed symptoms of intrusive memories, recurrent 
nightmares, flashbacks, physical alarm response to reminders 
of trauma, avoidance of those reminders of war experiences, 
inability to enjoy previously enjoyable activities, social 
isolation, emotional numbness, sleep disturbance, outbursts 
of rage, difficulty concentrating, problems with memory, 
hypervigilance, and hyperstartle reaction.  The VA doctor, 
who was the Veteran's treating physician, assigned a GAF 
score of 47.  

The Veteran received a second VA psychological examination in 
June 2007.   He had recently lost his job, was unemployed and 
in financial distress.  The Veteran stated that he had lost 
his job due to his PTSD symptoms but also stated that he had 
difficulty with the physical requirements of the work.  In 
addition, he reported that he had recently finished a 
semester of culinary school but did not think he would return 
because he found the school to be difficult.  He explained 
that he was divorced and maintained regular contact with his 
daughter but not his son.  He reported having some friends 
but stated he rarely socialized and tended to isolate 
himself.  

The Veteran has demonstrated deficiencies in most areas of 
social and occupational functioning, including work, school, 
family relations, and mood.  He has been diagnosed with PTSD 
as well as antisocial personality disorder and his GAF scores 
have consistently been in the range of 47-51, which are 
indicative of moderate to serious symptoms.  He has endorsed 
symptoms of disturbed sleep, nightmares, hypervigilance, 
exaggerated startle reaction, anger, hostility, irritability, 
and homicidal tendencies which have interfered with his 
occupational and social functioning to a significant degree.  

The Veteran reported having difficulty maintaining employment 
due to his PTSD symptoms and was unemployed at the time of 
his last VA examination.  He also reported isolating himself 
socially from some of his family members and friends.  
His symptoms, therefore, more nearly approximate a 70 percent 
disability rating.  

While the June 2006 and June 2007 examiners stated that the 
Veteran's psychological symptoms could be only 40 or 50 
percent due to PTSD, a rationale for these percentages was 
not provided in either examination report.  A factually 
accurate rationale must be provided for the opinions 
contained in an examination report.  Nieves-Rodriquez v. 
Peake, 22 Vet. App. 295, 303-4 (2008).  In addition the 
examiners have expressed the opinion that the personality 
disorder aggravated the PTSD, raising some question as to 
whether unspecified additional disability was actually 
attributable to the PTSD.  Further, the VA treatment records, 
when the Veteran was given the lowest GAFs of record, do not 
show findings of a personality disorder.  The Board finds 
that the examiners' conclusions as to the percentage of 
psychological issues attributable to PTSD are not 
dispositive.  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for a 70 percent rating have been met 
effective March 27, 2006.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.

As discussed above, a 100 percent rating contemplates total 
occupational and social impairment.  See Sellers, Mauerhan.  
Although he has significant impairment in most areas of 
social and occupational functioning, the Veteran is not 
totally impaired.  While he has reported having difficulty 
maintaining employment due to his PTSD symptoms, he also 
reported that he lost his last job due to the demanding 
physical nature of the work.  Although the Veteran struggles 
with social isolation, he reported that he plays poker with 
friends and has reestablished and maintained a good 
relationship with his daughter.  There is also no indication 
that his thought processes and judgment were seriously 
impaired.  Therefore, a 100 percent disability rating for 
PTSD is not warranted.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2009).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating. Id.

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's PTSD is manifested by 
symptoms such as hyperstartle reaction, irritability, 
homicidality, and interrupted sleep.  These manifestations 
are contemplated in the rating criteria.  The rating criteria 
are therefore adequate to evaluate the Veteran's disability 
and referral for consideration of extraschedular rating is, 
therefore, not warranted.


ORDER

Entitlement to an increased rating of 70 percent for PTSD is 
granted.  


REMAND

The Court has held that entitlement to a total rating for 
compensation based on individual unemployability (TDIU) is an 
element of all appeals of an increased rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2009).  

In this case, the Veteran was reportedly not working at the 
time of the most recent examination in June 2007.  Hence, the 
record raises the question of entitlement to TDIU.  

The Court has held that in the case of a claim for total 
rating based on individual unemployability, the duty to 
assist requires that VA obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work. 38 U.S.C. § 
5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The recent 
examination does not contain an explicit opinion as to 
whether the Veteran's unemployment is attributable to PTSD or 
whether that disability would preclude all gainful 
employment.

Accordingly, this appeal is remanded for the following:

1.  The agency of original jurisdiction 
(AOJ) should ask the Veteran to report 
his employment history and clarify 
whether he is currently employed in 
gainful employment (i.e. employment 
paying more than the poverty rate).

2.  If the Veteran reports that he is 
unemployed, or fails to respond, the AOJ 
should provide him with an examination by 
a VA mental health or medical 
professional to determine whether his 
service connected disability, as likely 
as not, prevents him from obtaining or 
retaining gainful employment that his 
education and occupational experience 
would otherwise permit him to undertake.  
The examiner should review the claims 
folders and note such review in the 
examination report or in an addendum.  
The examiner should provide a rationale 
for the opinion.  If further examination 
is recommended, it should be undertaken.

3.  If entitlement to TDIU is denied, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


